Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following are comments by the Examiner in response to Applicant’s remarks.
Applicant has added new claim 27.  Examiner has indicated that this amendment will not be entered after final.  There are two reasons for this;
Firstly, it is not clear what the boundaries of “configured to transmit an optical signal” are.  Applicant argues that Goldberg’s core (2,3,4) does not transmit an optical signal, but figure 1 clearly shows the transmission of light (note transmission arrows within that layer).  If it is capable of transmitting light, then it is capable of transmitting a series of light pulses, and thus it is capable of transmitting an “optical signal”, and thus is “configured to transmit an optical signal”.  The fact that two such reasonable practitioners as the Attorney and the Examiner cannot agree on the scope of a claim is indicative that a 112b rejection should be applied.
Secondly, this amendment would require a further search, to see if other references might be truer to what Applicant has in mind for “configured to transmit an optical signal”, whatever that may be.
In regard to the existing rejection under 35 USC 112b, Examiner notes a typo.  It was claim 26 that was rejected under 112b, not claim 25.  Examiner inquires if the “are continuously produced….such that the optical fiber is a single continuous fiber” phrase should be interpreted as a method step of producing, or should be interpreted as merely reciting product-by-process structure in the core.

In regard to the rejection under 35 USC 103, Applicant’s suggestion that Wu’s fiber be spliced, heated and cut is not at all what is set forth in the rejection. Wu’s fiber can be produced, cyclically varying, by any means known in the industry (for example, by the same method that Goldberg’s fiber is produced with cyclical varying.  The incentive to do so is clearly set forth by the secondary reference to Spiegel, who discusses starting with a cyclically varying elongate product and then cuts it “very economically and rapidly without waste”.
Applicant again argues that Spiegel is non-analogous art.  Both optical fibers and shingles are produced in long sections and then need to be cut transversely.  Accordingly, cutting teachings from one art are applicable to the other because they both are faced with the same problem of transversely cutting an elongate section.  Thus, Spiegel is considered to be analogous art.
With all that said, it is clear from Applicant’s arguments that there is a structural difference between Applicant’s core and Goldberg’s outer core (2,3,4), but that this structural difference is not currently set forth in the claims.  Applicant should feel free to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724